Citation Nr: 1601764	
Decision Date: 01/14/16    Archive Date: 01/21/16

DOCKET NO.  07-11 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for arthritis of the hips, claimed as secondary to in-service exposure to herbicides.

2.  Entitlement to service connection for arthritis of the knees, claimed as secondary to in-service exposure to herbicides.

3.  Entitlement to service connection for neuropathy of the hands, claimed as secondary to in-service exposure to herbicides.

4.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran had active service from January 1967 to January 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran had a hearing before the undersigned Veterans Law Judge (VLJ) in February 2015.  A transcript of the hearing has been associated with the Veteran's electronic claims file.

The Veteran's claim was remanded by the Board for additional development in May 2015.  The matter again is before the Board.

This appeal was processed using the Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of these electronic records.

The issue of whether new and material evidence has been submitted sufficient to reopen a claim for entitlement to service connection for hearing loss has been raised by the record in a November 2015 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Pursuant to the May 2015 Board remand, the Appeals Management Center (AMC) sent the Veteran a letter in June 2015 requesting that he identify his treatment providers and complete a VA Form 21-4142 to permit VA to obtain treatment records from those providers on the Veteran's behalf.  In July 2015, the Veteran submitted the requested VA Form 41-42 and included, in relevant part, authorization to obtain records from a Dr. J.G. in Leeds, Alabama.  

A subsequent July 2015 "Report of Contact" indicated that the AMC had been unable to reach Dr. J.G., despite an extensive search, as a phone number or other contact information could not be obtained and had not been provided by the Veteran.  The Veteran's request that VA obtain treatment records from Dr. J.G. was closed out based on the foregoing.  However, instead of notifying the Veteran that insufficient information had been provided regarding Dr. J.G., in July 2015 VA's Private Medical Records Retrieval Center sent him a letter indicating that copies of treatment records from multiple providers, including Dr. J.G., had been requested.  The AMC never notified the Veteran that records from Dr. J.G. would not be requested because insufficient identifying information had been provided.  In light of the foregoing failure of VA's duty to notify and assist veterans in the pursuit of their claims, the matter must be remanded for corrective action.

Accordingly, the case is REMANDED for the following action:


1.  Send the Veteran a letter notifying him that a request for medical treatment records from Dr. J.G. of Leeds, Alabama was not made, as mistakenly reported to the Veteran in a July 31, 2015, letter from VA's Private Medical Records Retrieval Center and that a request for such records cannot be made based on the information provided in the July 2015 VA Form 21-4142.  Request that the Veteran provide more complete information to allow VA to contact Dr. J.G., or, in the alternative, indicate that he is free to provide the treatment records from Dr. J.G. to VA directly.

2.  Thereafter, readjudicate the Veteran's claims.  If a complete grant of the benefits sought is not granted, issue a supplemental statement of the case (SSOC) to the Veteran and his representative.  The Veteran and his representative should be given an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






